DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-133094, filed on 18 July 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: block acquisition section, path determination section, display section, acquisition number limiting section, imaging section, position 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, upon review of the specification indicates that:
-block acquisition section, Figure 2 indicates that the block acquisition section 12 is included in an “augmented reality glasses device 1” that is further described as an “operation of a CPU” on page 8.
-path determination section, Figure 2 indicates that the path determination section 13 is included in an “augmented reality glasses device 1” that is further described as an “operation of a CPU” that is further described as an “operation of a CPU” on page 9.
-display section, Figure 2 indicates that the display section 11 is included in an “augmented reality glasses device 1” that is further described as a “transmissive display” on page 8.
- acquisition number limiting section, Figure 2 indicates that the path acquisition number limiting section 15 is included in an “augmented reality glasses device 1” that is further described as an “operation of a CPU” that is further described as an “operation of a CPU” on page 9.
-imaging section, Figure 2 indicates that the imaging section 16 is included in an “augmented reality glasses device 1” that is further described as an “apparatus that captures images” on page 11.
-position identification section, Figure 2 indicates that the position identification section 17 is included in an “augmented reality glasses device 1” that is further described as an “operation of a CPU” on page 12.
- a use information acquisition section, Figure 8 indicates that the use information acquisition 20 is included in an “augmented reality glasses device 1” that is further described as an “operation of a CPU” on page 21.

and 
-movement direction acquisition section, Figure 2 indicates that the movement direction acquisition section 19 is included in an “augmented reality glasses device 1” that is further described as an “operation of a CPU” on page 13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. in particular, the claimed invention directs to “the acquired successive time-series program 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 rejected under 35 U.S.C. 102(a)(1) as being taught by MEESS; Brian et al. (US 20180130376 A1)
Regarding claim 1, Meess teaches, 
An augmented reality glasses device (Title, “a head up display to display simulated and real-world objects”) including a pair of transmissive display sections, (¶73 and fig. 15, “ face-mounted display device 440A is a see-through type display”) the augmented reality glasses device (¶66, “face-mounted display 440A”) being capable of displaying a path of a tool in a machine tool (¶106 and 103, “virtual weld 904 can be overlaid onto the weld joint 480C” as an aid in navigating a path such that virtual objects are “overlaid on the welding environment 480 in real-time such that the user can see the virtual objects on display 441”) on the display sections, (¶66, “where the welding helmet includes a see-through lens” that is then matched to the “field of view of the user through the face-mounted display 440A”)  the augmented reality glasses device comprising: 
(¶68, “logic processor-based subsystem 410”) that acquires a program block causing the tool to move and operate; (¶68, “logic processor-based subsystem 410” that that can import design model information used to inform “part of the fabrication process”)
a path determination section (¶106, “logic processor-based subsystem 410”) that determines a path and a movement direction of the tool in a workpiece coordinate system (¶106, “generate virtual weld objects 904 that visually show where the user should place the welds” that can be “overlaid onto the weld joint 480 C” which indicate “direction of change in the weld path” such as a “change to the left”) in accordance with a plurality of the acquired successive time-series program blocks; (¶106 and 78, “ a virtual weld object 904 is shown at the spot where the user is welding to aid the user in showing how long the current weld should be and where to stop welding” such that frame-by-frame analysis of the images provides “object motion tracking in real time”) and 
a display control section (¶73 and Fig. 15, “logic processor-based subsystem 410”) that causes the display sections to stereographically display (¶73 and Fig. 15, “logic processor-based subsystem 410 provides stereoscopic video to the face mounted display device 440A”) the determined path and movement direction of the tool. (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”) 

Regarding claim 4, Meess teaches the limitation of claim 1,
	Meess teaches additionally, 
(¶66, “a video capture device 470 that includes one or more cameras”) capable of capturing images (¶66, “to capture the welding environment 480”) that respectively pass through the display sections (¶66, “signal from the video capture device 470 provides the field of view that the user sees while welding” in the welding environment 480) and that each contain the tool as captured images; (¶76,cameras capturing images of respective objects such as “welding tool 460”) and 
a position identification section (¶66, “spatial tracker 420”) that identifies a position of a tip of the tool (¶67 and Fig. 16A, “spatial tracker 420 measures the motion of welding tool 460” using a “target 600 is mounted on welding tool 460” such as depicted near the “tip 626” as depicted in Fig. 16A) contained in each of the captured images, (¶66, “spatial tracker 420 tracks the position of the welding tool 460” relative to the welding environment 480) 
wherein the display control section (¶73 and Fig. 15, “logic processor-based subsystem 410 provides stereoscopic video to the face mounted display device 440A”) causes the display sections to display the path and the movement (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”) direction of the tool in a superimposed manner (¶66, “a view of the welding environment 480 that has been overlaid with visual cues”) at the position of the tip of the tool contained in each of the captured images. (¶66 and Fig. 16A, “spatial tracker 420 tracks the position of the welding tool 460” based on the tracked motion “welding tool 460” using a “target 600 is mounted on welding tool 460” near the “tip 626” as depicted in Fig. 16A)

Regarding claim 8, it is the non-transitory storage medium claim of device claim 1. Refer to rejection of claim 1 to teach rejection of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of Shadik; Joshua et al. (US 20200068184 A1)
Regarding claim 2, Meess teaches the limitation of claim 1,
display the path and movement direction (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”)

	However, Shadik teaches additionally, 
display the path (¶42, “virtual reality scene and objects 204”) of the tool together with coordinate axes. (¶42 and 44, “virtual reality scene 202” which includes a positioned “world coordinate space having three-dimensional axes 208 including an x-axis 208-x, a y-axis 208-y, and a z-axis 208-z”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the virtual reality scene of Shadik which includes into a scene a universal coordinate space. Using such a space allows for a scene which does not change based on vantage point.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of Laning; Raymond C. et al. (US 7733339 B2)
Regarding claim 3, Meess teaches the limitation of claim 1,
	But does not explicitly teach the additional limitations of claim 3,
	However, Laning teaches additionally,
an acquisition number limiting section (3:15-40, “one or more complexity metrics” which indicates number of trimmed surfaces in the part or current sub-part) that limits a number of the program blocks to be acquired (¶3:15-40, “number of surfaces is compared to a threshold”) by the block acquisition section in accordance with a designated number of the program blocks to be acquired or a movement 19P00314USO(FANF-776US)31distance of the tool to move as a result of running of the program blocks to be acquired. (3:15-40, “number does not exceed the threshold” of the number of surfaces or parts in the sub-part which determines whether a process is acceptable or not to “keep the geometry of the current sub-part”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the model analysis of Laning which desires a particular complexity for tooling. This aids in providing simplification to the system. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of Ikebuchi; Masayasu (US 20170314910 A1)
Regarding claim 5, Meess teaches the limitations of claim 4,
	Meess teaches additionally, 
imaging section captures images (¶66, “a video capture device 470” capture the “welding environment 480”) that each contain a table of the machine tool for mounting a workpiece as captured images, (¶113 and Fig. 26, block 962 where “image of the table 538, including the objects on the workpiece is captured”)
the position identification section identifies a position of the table, (¶112, “table 538 include marker objects 961 which provide known reference points for both the coupon/workpiece recognition device and the tracking system of system 400” which are used to “calibrate the images captured” with the welding environment 480)
	But does not explicitly teach,
the path determination section identifies a path and a movement direction of the table in the workpiece coordinate system in accordance with a plurality of the successive time-series program blocks and the position of the table, and 19P00314USO(FANF-776US)32 

	However, Ikebuchi teaches additionally, 
the path determination section (¶216, “main imaging unit 60” which captures “stage markers 410”) identifies a path and a movement direction of the table in the workpiece coordinate system in accordance with a plurality of the successive time-series program blocks and the position of the table, (¶216, “the displacement direction and the displacement amount of the table 400 can be substantially detected on the basis of the captured image” which is of the image of the stage markers 410 which is mounted on the table 400 “moved in the X-axis direction”) and 19P00314USO(FANF-776US)32 
the display control section (¶244 and Fig. 57, display unit 500 presenting “table guidance information display field 540”) causes the display sections to display the path and the movement direction of the table (¶244 and Fig. 57, “ table guidance information display field 540 displays” an original position 540a of the table 400 and “an arrow icon which indicates a direction of moving the table 400”) in a superimposed manner at the position of the table contained in each of the captured images. (¶244, “arrow icon 540d indicating the direction is preferably in a highlighted display mode such as flashing” arrow icon 540d which indicates the right when guiding the movement of the table 400 rightward)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the measuring device of Ikebuchi which can move a table as measurements are being taken. This type of measurement can maintain the measurement’s accuracy.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of Ikebuchi; Masayasu (US 20170314910 A1) in view of AIZAWA; Nobuaki et al. (US 20190332086 A1) in view of Chauhan; Devinder Singh (US 20200372632 A1)
Regarding claim 6, Meess with Ikebuchi teach the limitation of claim 5,
	Meess teaches additionally, 
the display control section (¶73 and Fig. 15, “logic processor-based subsystem 410 provides stereoscopic video to the face mounted display device 440A”) causes the display sections to display the path and the movement (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”) direction of the tool in a superimposed manner  (¶66, “a view of the welding environment 480 that has been overlaid with visual cues”) at the position of the tip of the tool contained in each of the captured images. (¶66 and Fig. 16A, “spatial tracker 420 tracks the position of the welding tool 460” based on the tracked motion “welding tool 460” using a “target 600 is mounted on welding tool 460” near the “tip 626” as depicted in Fig. 16A)
	But does not explicitly teach the additional limitation of claim 6,
use information acquisition section that acquires whether cutting fluid is used in the machine tool as use information, wherein 
when the use information indicates that no cutting fluid is used, the display control section causes the display sections to display a particular path
	However, Aizawa teaches additionally, 
(¶30 and Fig. 1-17, “determination unit 17”) that acquires whether cutting fluid is used in the machine tool as use information, (¶30, determination unit 17 “determines whether or not the cutting fluid F is applied to the cutting point P”) wherein 
when the use information indicates that no cutting fluid is used, (¶30, “determines whether or not the cutting fluid F is applied to the cutting point P on the basis of the shape of the path of the cutting fluid F”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the measuring device of Ikebuchi with the fluid observation of Aizawa which monitors for cutting liquid. This teaching results in a reliable way to determine if the cutting surface is being conditioned. 
	But does not explicitly teach, 
when the use information indicates that no fluid, the display control section causes the display sections to display a particular path
	However, Chauhan teaches additionally, 
when the use information indicates that no fluid is used, (¶56, “FIRF may be annotated as having fluid present) or “no fluid”) the display control section causes the display sections to display a particular path (¶56, “labelers inspect an image of an OCT scan and label regions of the image as representing the presence or the absence of fluid”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the measuring device of Ikebuchi with the fluid observation of Aizawa image analysis of Chauhan which inspects a scan for fluid. This can aid in annotation and tracking of imaged objects. 


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of Ikebuchi; Masayasu (US 20170314910 A1) in view of Noji; Nobuharu et al.  (US 20050194535 A1)
Regarding claim 7, Meess with Ikebuchi teach the limitation of claim 5,
	Ikebuchi teaches additionally, 
the display control section (¶244 and Fig. 57, display unit 500 presenting “table guidance information display field 540”) displays the acquired movement direction in a superimposed manner on at least one of the tool and the table. (¶244, “arrow icon 540d 1indicating the direction is preferably in a highlighted display mode such as flashing” arrow icon 540d which indicates the right when guiding the movement of the table 400 rightward)
	But does not explicitly teach the additional limitation of claim 7,
	However, Noji teaches additionally, 
a manual operation identification section (¶58, “man-machine interface”) that identifies a switch from an automatic operation of the machine tool to a manual operation of the machine tool; (¶58, orders “switching between automatic inspection mode and manual inspection mode”) and 
a movement direction acquisition section (¶199 and 201, “a main controller, an operation controller, and a stage controller”) that, when a switch to the manual operation is identified, (¶199, “inspection start instruction” which switches to manual inspection and “all necessary commands in the manual inspection mode”) acquires a manually designated movement direction of at least one of the tool and the table, (¶199, “all necessary commands in the manual inspection mode” which can includes manual commands that control “concerned with the transfer of the stage”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the measuring device of Ikebuchi with the control of Noji to manually input movement of a stage. This allows for coordination in manual inspection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483